Citation Nr: 0722928	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  97-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to April 5, 
2004.

2.  Entitlement to an initial rating in excess of 50 percent.


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

These matters before the Board of Veterans' Appeals (Board) 
arise from a February 1997 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) which, in 
pertinent part, denied service connection for PTSD.  In July 
1997, the veteran perfected an appeal and indicated that he 
wanted a Travel Board hearing.  

In October 1997, the veteran reported for a scheduled 
hearing, but due to his then attorney's unavailability, he 
requested that the hearing be postponed.  In May 1999, the 
veteran requested to have his hearing rescheduled before a 
Decision Review Officer (DRO) at the local Regional Office 
(RO).  The veteran failed to appear to the November 1999 
hearing before a DRO.  He withdrew his request for a Travel 
Board hearing in June 2001. 

Thereafter, by a December 2003 rating decision, a DRO granted 
service connection and assigned an initial 30 percent rating 
for PTSD, effective from March 29, 1996, the date of the 
original claim for service connection.  The veteran appealed 
for a higher initial rating, and in June 2004, the RO 
increased the veteran's disability rating for PTSD to 50 
percent, effective from April 5, 2004, the date of a VA 
examination that provided medical evidence of an increase in 
PTSD symptomatology.  The veteran continued his appeal for a 
higher rating, and disagreed with the effective date assigned 
to the 50 percent rating.   
 
In April 2004, the veteran indicated that he could not make a 
Travel Board hearing in May 2004 and requested that he be 
rescheduled.  In his August 2004 substantive appeal, the 
veteran checked a box indicating that he did not want any 
hearings before the Board, and thus has communicated his 
intent to withdraw his prior requests. 

By a July 2004 rating decision, the veteran was granted a 
TDIU, effective April 5, 2004.

In August 2006, the Board remanded these matters to the RO 
for further action.  After completing the requested action, 
the RO continued the denial of the claims for higher initial 
ratings for PTSD (as reflected in an October 2006 
supplemental SOC (SSOC) and returned these matters to the 
Board for further appellate consideration.

Inasmuch as the appeal involves disagreement with the initial 
ratings assigned following the grant of service connection 
for PTSD, the Board has characterized the issue on appeal in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disability).  Therefore, to the extent that the 
veteran argues for an effective date for the grant of a 
higher rating for the service-connected PTSD, this will be 
determined in adjudicating the claim for a higher initial 
rating for PTSD from the date of his claim in March 1996 to 
the present.

The Board's decision granting an initial 50 percent rating 
for PTSD, effective from the March 29, 1996 date of service 
connection is set forth below.  However, as higher initial 
ratings are available, and the veteran is presumed to seek 
the highest ratings available (see AB v. Brown, 6 Vet. App. 
35 (1993)), the Board is remanding the issue of an initial 
rating in excess of 50 percent for PTSD, for the entire 
appeal period, to the RO for further action.  This matter is 
addressed in the remand following the order and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.
 

FINDINGS OF FACT

Since the March 29, 1996 effective date of service 
connection, the veteran's PTSD is manifested by symptoms 
indicative of considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people which has resulted in overall considerable 
impairment of social and industrial adaptability or since 
November 7, 1996, occupational and social impairment with 
reduced reliability and productivity due to his PTSD 
symptoms.             




CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for 
PTSD, effective March 29, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38.C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2006); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim in light of the above-noted legal 
authority, and in light of the Board's favorable disposition 
of the claim on appeal to the extent herein allowed, on the 
basis of the current record, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim for an initial rating in excess of 30 
percent for PTSD prior to April 5, 2004, has been 
accomplished.


II.  Factual Background

The veteran filed a claim for service connection for PTSD on 
March 29, 1996.

A July 1996 VA PTSD examination reflects that the veteran 
stated that he had no prior history of psychiatric treatment 
or hospitalization.  He was married in 1972.  Presently, his 
marriage was strained due to his attitude, partly attributed 
to an unrelated medical condition.  He has four children and 
considers himself a good parent.  He worked as a maintenance 
supervisor for the past two years. The veteran complained of 
having a short temper with occasional loss of control, 
periods of depression with emotionality triggered by watching 
certain romantic movies, disturbed sleep with intermittent 
awakenings about four times a night and occasional dreams 
about the past.  He was now bothered by memories from 
Vietnam, to include seeing people killed and wounded, which 
was brought about when he was diagnosed with nasopharynx 
malignancy.  Loud sounds bother him and he worries 
excessively about everything.  The examiner reported that the 
veteran was casually dressed, appropriate for the season, he 
was somewhat tense, had a tendency to be irritated, his 
stream of thought was coherent and relevant, his thought 
content revealed worries about his health and family, and his 
relationship with his wife was strained due to his bad 
temper.  He had previously repressed memories about his 
Vietnam experience and had never talked about them with 
anyone.  His affect was constricted in range and he seemed 
mildly depressed.  He had no psychotic symptoms and no 
suicidal and homicidal ideations.  His concentration was 
slow, his short and long term memory was generally intact, 
judgment was not grossly impaired, and insight was partial.  
The diagnosis was anxiety disorder, not otherwise specified.  
A GAF score of 80 was assigned for the past year, with a 
current 75 (mild social and occupational impairment on 
account of mild depression and anxiety).  The examiner 
commented that the veteran revealed features of PTSD in the 
form of repressing thoughts of his Vietnam experiences and a 
short period of withdrawal subsequent to his discharge from 
military service, but, he could not elicit symptoms to fully 
satisfy the criteria for PTSD.  

An August 1996 VA psychology report reflects that the veteran 
was interviewed and he completed the Minnesota Multiphasic 
Personality Inventory (MMPI).  The veteran had minimal 
contact with his twin sister, but saw his younger brother 
periodically.  He described his marital relationship as "not 
getting along too good."  The veteran discussed his service 
history in light of his nasopharyngeal tumor and his 
frustration with his attempts to prove to VA that his 
exposure to Agent Orange in Vietnam caused this condition. 
The VA psychologist indicated that the veteran's MMPI profile 
was valid for interpretation and that the prominent 
elevations were likely from the veteran's chronic depression 
and resentment due to his life-threatening malignancy, which 
the VA would not accept were related to his service in 
Vietnam as contended by the veteran.  This depression, 
anxiety and brooding despair can be seen to pervasively 
influence his social and occupational functioning and 
challenge his ability to adaptively manage his daily routine.  
The examiner furthered that adjustments which may have served 
to distract and ameliorate traumatic memories no longer 
seemed adequate.  The diagnostic impression was chronic 
adjustment disorder with mixed anxiety and depressed mood, 
stressors were status post surgery, marital discord, and 
combat experience, with a GAF of 70 (some difficulties in 
social, occupational, and family functioning).

A March 2002 VA outpatient record reflects that the veteran 
requested to speak to a mental health counselor regarding 
flashbacks and nightmares.  The veteran was unable to explain 
what was happening.  He denied suicidal and homicidal 
ideation.  He was depressed and tearful.  The assessment was 
ineffective individual coping.  He was then evaluated in the 
VA mental health clinic.  The examiner noted that upon 
arrival, the veteran was somewhat despondent.   The veteran 
stated that he was emotionally numb and had difficulty 
performing his job.  He stated that these symptoms had been 
present for quite some time.  He felt that they had been 
present since coming back from Vietnam, but he was used to it 
and the symptoms had been progressive over the past 10 years.  
He had a poor relationship with his wife.  The veteran 
complained of continuous flashbacks of Vietnam and 
nightmares, which had been getting worse over the past few 
weeks.   He admitted that he felt hopeless and helpless.  He 
did not want to work, had a decreased appetite, decreased 
sleep, feelings of guilt for no reason, and just feeling 
lousy.  He was also socially withdrawn.  The examiner found 
that the veteran was alert and oriented, appropriately 
dressed, mood was depressed, affect was constricted, poor eye 
contact with somewhat pressured speech.  The veteran denied 
any visual or auditory hallucinations or any current suicidal 
or homicidal ideations.  The veteran reported poor appetite 
and sleep and a decreased energy level.  Memory was not 
clinically impaired and his motivation, insight, and judgment 
were reasonable.  The assessment was depression, questionable 
PTSD.  
  
An August 2002 VA mental disorders examination report 
reflects that the veteran admitted to drinking alcohol on a 
daily basis, but the examiner stated that he was not a 
problem drinker.  The veteran was employed full time as a 
maintenance superintendent, and had been with his employer 
for 5 years.  The veteran complained of intrusive thoughts 
involving experiences in Vietnam, flashbacks, and repeated 
dreams for at least the last seven years.  He also reported 
symptoms of withdrawal and numbing.  He stated that his 
family was beginning to hate him because of marked 
indifference and social withdrawal.  He only had the 
slightest motivation and had lost interest in his hobbies 
such as playing golf.  In the past year he had called in sick 
to work, at least 2 days a week, because he did not feel like 
going.  The veteran complained of chronic sleep disturbance 
and having nothing fun to do.  After work, he went home and 
mostly sat in a chair.  In March 2002, he sought VA 
psychiatric care and received medication therapy, which he 
stated improved his sleep and anxiety symptoms a little bit.  

The examiner found that the veteran was alert and oriented 
with a serious demeanor.  His mood was moderately nervous and 
depressed and his affect was mood congruent. He had symptoms 
of nightmares, flashbacks, irritability, and excitability 
with a short temper.  He had no psychotic symptoms and no 
suicidal and homicidal thinking.  His memory was grossly 
intact and his judgment and insight were fair to good.  The 
diagnosis was PTSD, chronic, delayed onset, with a GAF of 65 
for the past year and presently.  The examiner opined that 
the ongoing symptomatologies had their onset sometime around 
8 years ago and the likely diagnosis of PTSD was warranted.  
After all these years, the veteran's symptoms of anxiety and 
depression, in the opinion of the examining psychiatrists had 
been due to PTSD.  The veteran was reliving symptoms in the 
form of nightmares and flashbacks.  Considering his symptoms 
of numbing and avoidance such as loss of interest, lack of 
motivation, social withdrawal, feelings of detachment from 
significant others - even to his own family, and also chronic 
sleep disturbance, excitability and irritability, as well as 
losing concentration, the examiner opined that the symptoms 
of PTSD were met.  He furthered that an MMPI in May 2002 was 
repeated and though that profile may be invalid, it may have 
been an indication of serious psychological problems the 
veteran is confronted with at the present time which affect 
his cognition as well as his affect.  The examiner noted that 
the veteran was capable of handling his own affairs both 
financially and medically.  

During an April 2004 VA PTSD examination, the veteran 
reported flashbacks, a couple times a week, and nightmares, 
where he wakes up sweating and screaming and is unable to 
fall back asleep.  He was not currently working and had been 
on sick leave for a few months.  He isolated himself, did not 
socialize with his friends or his wife, and he did not have a 
good relationship with his wife or his children.  The veteran 
reported that he did not talk much.  The veteran complained 
of feeling down and having no hobbies.  He stated that when 
he last received medication from the VA mental hygiene clinic 
in January 2003, his symptoms were better.  The examiner 
found that the veteran's socialization was very poor, he 
remained isolated and very withdrawn, even unable to carry on 
any conversation with his wife.  His relationship with his 
children was also estranged and he had no friends.  He 
commented that the veteran ruminates over Vietnam 
experiences.  

On mental status examination, the examiner noted that the 
veteran was casually dressed with good eye contact.  The 
severity of his flashbacks was moderate to severe and the 
veteran had nightmares three to four times a week, which were 
also moderate to severe in intensity.  He would wake up in a 
sweat, screaming, unable to fall asleep.  He was now on sick 
leave from his job and just sat in a chair, with fear and 
worry about pressure.  He has been troubled by these thoughts 
which have ruined his life, he isolated himself, and did not 
go out anywhere.  He felt down all the time.  The veteran 
denied any startle reflex because of hearing problems.  He 
also became irritable easily with his family.  He complained 
of feeling detached from others, having sleeping 
difficulties, and remained hypervigilant.  His mood was 
depressed, affect was appropriate, and he was oriented.  The 
veteran denied any hallucinations or delusional ideations. He 
had no manic type behaviors.  His cognitive functioning was 
not deranged.  Memory was average clinically for recent and 
remote events.  Insight and judgment were reasonable.  The 
diagnosis was PTSD and a GAF score of 60 was assigned.  The 
examiner opined that the veteran was competent to manage his 
finances.   

In a September 2005 letter, the veteran reported that he was 
off work from May 2003 to March 2005.  He stated that he 
returned to work to help his state of mind.

During a September 2005 VA PTSD examination, the veteran 
stated that he had been working part time to keep his mind 
off flashbacks and to keep from revisiting Vietnam.  When he 
was staying home all the time, he was very miserable, so he 
decided to work part time to keep himself occupied.  He 
stated that he works where he does not have to interact very 
much and is therefore able to handle it, but longer periods 
of time, he is unable to handle, and he runs for isolation.  
He stated that he likes his solitude and just being with his 
wife, then he feels safe and secure, but he can not stay home 
all day long alone either because thoughts start to come to 
him and he becomes more anxious and he gets panic attacks.  
He indicated that as he got  older and his physical 
activities were reduced, he found that he had more time to 
think, and therefore his anxiety level increased along with 
his depression.  The examiner stated that this statement by 
the veteran can be validated as his recent medication had 
been changed and adjusted, noting the addition of Wellbutrin 
to the veteran's already prescribed Zoloft, which the 
examiner opined was already quite a high dose, and also 
Trazodone was increased to help him sleep better at night.  
The veteran stated that he had the physical capacity to do 
some part time work, but his emotional ability was reduced.  
The veteran indicated that his wife was supportive and 
understanding.  Socially, he was quite isolated, did not have 
friends, and stayed at home most of the time.  

On mental status examination, the examiner noted a 57 year 
old veteran who appeared to be of stated age, cooperative, 
somewhat antsy, mood described as anxious and depressed, with 
moderate affect of depression and mild anxiety, almost flat, 
face had no smile, no emotions, mostly talked with hung head, 
monotonous voice, otherwise clear and coherent, and thinking 
is goal directed.  No suicidal ideations or delusions.  The 
diagnosis was PTSD, moderate, major depression recurrent 
without psychosis, and dysthymia with a GAF of 65.  The 
examiner commented that at this point, the veteran's symptoms 
related to PTSD, such as depression and anxiety, are getting 
worse such that medications are being adjusted.  The veteran 
is still working part time to keep himself occupied, however, 
he is finding it more stressful as his depression and anxiety 
is worsening.  

III.  Analysis

The veteran maintains that his service-connected PTSD is more 
severe than reflected in the initial 30 and 50 percent staged 
disability ratings; and he asserts that he should be granted 
an initial 50 percent rating effective from the March 29, 
1996 date of service connection for PTSD.

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes (DCs) identify the various disabilities.  
See 38 C.F.R. Part 4 (2006).  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings".  See Fenderson, 
12 Vet. App. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2006).

The veteran's PTSD is currently evaluated as 30 percent 
disabling prior to April 5, 2004, and 50 percent disabling 
thereafter. 

The Board points out that prior to November 7, 1996, the 
applicable rating criteria for PTSD were found under 
38 C.F.R. § 4.132, Diagnostic Code (DC) 9411 (in effect prior 
to November 7, 1996).  During the pendency of the veteran's 
appeal the regulations pertaining to psychiatric disorders 
were amended effective November 7, 1996.

Accordingly, for the period prior to November 7, 1996, only 
the old criteria may be applied, and for the period after 
November 7, 1996, the most favorable of the old criteria and 
the new criteria will be applied.

When the governing law or regulations change during the 
pendency of an appeal, the most favorable version generally 
will be applied. This determination depends on the facts of 
each case. VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  Whichever 
version applies, all evidence on file must be considered, but 
the amended version shall apply only to periods from and 
after the effective date of the amendment.  See VAOPGCPREC 7- 
2003 (Nov. 19, 2003).  The prior version shall apply to 
periods preceding the amendment but may also apply after the 
effective date of the amendment. VAOGCPREC 3-2000 (Apr. 10, 
2000); see also 38 U.S.C.A. § 5110(g) (West 2002) (a 
liberalizing law shall not be earlier than the effective date 
thereof); 38 C.F.R. § 3.114 (2006).
 
As the RO has considered both the former and revised criteria 
for rating the veteran's PTSD as well as furnished him notice 
of the revised criteria in the October 2006 SSOC, there is no 
due process bar to the Board also considering the former and 
revised criteria.

Prior to November 7, 1996, PTSD was rated under the General 
Rating Formula for Psychoneurotic Disorders, 38 C.F.R. § 
4.132, DC 9411 (1996).  Under the old rating criteria, a 
rating of 30 percent requires definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, and psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment

A 50 percent disability rating was assignable when the 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired, or when 
by reason of psychoneurotic symptoms, the veteran's 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment. 

A 70 percent rating was warranted when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or maintain 
employment. 

A 100 percent rating was warranted (1) when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
(2) where there were totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or (3) where the 
veteran was demonstrably unable to obtain or retain 
employment. 

Under the revised general rating criteria (in effect since 
November 7, 1996), a 30 percent rating is warranted when 
there is occupation and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactory, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships. Id.

A 100 percent rating is warranted when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community. The 
common symptoms include totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes, 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.

In evaluating the veteran's disability under the former 
criteria, important determinants of disability are social and 
industrial impairment. See generally, 38 C.F.R. § 4.129 
(1996).  Under the revised regulatory scheme, consideration 
is given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remission, and the 
veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment, rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  See 38 C.F.R. § 4.126 (2006).  Furthermore, the 
Board notes that the symptoms listed in VA's general rating 
formula for mental disorders are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).

As noted above, the RO has assigned a 30 percent rating for 
the period prior to April 5, 2004.  Such rating represents a 
finding of definite social and industrial impairment under 
the old rating criteria.  

Considering the evidence of record in light of the criteria 
noted above, the Board finds that since the March 29, 1996 
effective date of the grant of service connection for PTSD, 
the veteran's symptoms more nearly approximates the criteria 
for an initial 50 percent rating for PTSD.  See 38 C.F.R. § 
4.7.

In this regard, the Board notes that medical evidence since 
the March 29, 2006 effective date of service connection 
reflects that the veteran's disability was manifested by 
evidence of nightmares, flashbacks, constricted affect, 
irritability, depression and difficulties in establishing and 
maintaining effective work or social relationships.  These 
symptoms reflect that that, due to his psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment, and, since November 7, 1996, occupational and 
social impairment with reduced reliability and productivity; 
this level of impairment is consistent with a 50 percent 
rating under the former and revised applicable criteria, 
respectively.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning under a 
hypothetical continuum of mental illness.  See American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV).  See also 
Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  According 
to the DSM-IV, a GAF score between 41 and 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job); a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers); a GAF 
between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships; a GAF between 71 to 80 is indicative that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more that slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in school work).

Although the reported GAF scores from the VA examination 
reports in July and August 1996 and March 2002, ranging from 
75 to 65 are indicative of even less impairment than 
contemplated in the 50 percent rating, the specific 
examination findings provide the Board with medical evidence 
sufficient to conclude that the veteran's PTSD symptoms since 
the effective date of service connection more nearly 
approximated the criteria for a 50 percent rating under the 
former and revised  criteria for PTSD.  38 C.F.R. § 4.7; See 
also Mauerhan, supra.  

Thus, for all the foregoing reasons, the Board finds that the 
criteria for an initial 50 percent rating for PTSD, effective 
from the March 29, 1996 date of service connection, have been 
met.  The issue of whether a rating in excess of 50 percent 
will be addressed in the remand section.


ORDER

An initial 50 percent rating for PTSD, from March 29, 1996, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.





REMAND

Although further delay is regrettable, the Board finds that 
additional action by the RO is necessary prior to appellate 
review.

The Board points out that initial staged ratings higher than 
50 percent for PTSD is, potentially, assignable, and must be 
considered by the RO.  See Fenderson, supra. The record 
reflects that the veteran was evaluated and treated for his 
service-connected PTSD at the Wilkes-Barre VA Medical Center 
(VAMC) from at least March 2002 until January 2003.  In 
addition, the September 2005 VA examination report indicates 
that the examiner reviewed VA outpatient records showing that 
the veteran was recently provided with additional medications 
to treat his service-connected PTSD.  However, the Board 
notes that there is only a single March 2002 VA outpatient 
record related to treatment of the veteran's PTSD associated 
with the claims file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). Hence, the RO 
should obtain and associate with the claims file all 
outstanding records from the Wilkes-Barre VAMC pertaining to 
the treatment and/or evaluation of the veteran's psychiatric 
disability since March 1996 to the present, following the 
procedures set forth in 38 C.F.R. § 3.159(c) (2004), as 
regards obtaining records from Federal facilities.

In addition, the records indicate that the veteran's PTSD 
symptoms began to impact his ability to work in May 2003, 
when he went out on sick leave.  The April 2004 VA examiner 
notes this report by the veteran, but failed to provide 
further comment as to the actual impact of the veteran's PTSD 
on his ability to work prior to April 2004.   Furthermore, 
even though the veteran returned to part-time work in May 
2005, the September 2005 VA examiner indicated that the 
veteran's emotional ability to do part-time work was 
decreasing due to his service-connected PTSD.  

Whether an examination is sufficient to properly rate the 
severity of the veteran's disability depends on the 
particular circumstances of the individual case.  See, e.g., 
Snuffer v. Gober, 10 Vet. App. 400 (1997).  Under these 
circumstances, the Board finds that further psychiatric 
evaluation of the veteran, with findings and comments as to 
the current severity of the veteran's PTSD would be helpful 
in resolving the claim on appeal.  See 38 U.S.C.A. § 5103A.  

Accordingly, the RO should arrange for the veteran to undergo 
a VA PTSD examination, by a psychiatrist, at an appropriate 
VA medical facility.  The veteran is hereby advised that a 
failure to report to any scheduled examination, without good 
cause, may result in a denial of the claim for a higher 
initial rating.  See 38 C.F.R. § 3.655(b) (2006).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal. The RO should also ensure that its notice to the 
appellant meets the requirements of the Court's recent 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, in adjudicating the claim for an initial 
rating in excess of 50 percent for PTSD, the RO must document 
its specific consideration of whether staged rating 
(assignment of different ratings for distinct periods of 
time, based on the facts found) pursuant to Fenderson, is 
appropriate.  Additionally, the RO must evaluate the 
veteran's claim for an initial higher rating beginning from 
November 7, 1996, under both the old and the new criteria in 
order to ascertain which version is most favorable to this 
portion of the claim period. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1. The RO should furnish to the veteran 
and his representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA, specifically 
in regards to claims for initial higher 
ratings.  The letter should include a 
summary of the evidence currently of 
record and the RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence not currently of 
record. 

The RO should also invite the veteran to 
submit all evidence in his possession, 
and ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The RO should request from Wilkes-
Barre VAMC all records of evaluation of 
and/or treatment for the veteran's 
psychiatric disabilities from 2002 to 
2003, following the procedures set forth 
in 38 C.F.R. § 3.159 (2006).  All records 
and/or responses should be associated 
with the claims file.

3.  Thereafter, the RO should schedule 
the veteran for a VA psychiatric 
examination, by a psychiatrist, at an 
appropriate VA facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be made available to 
the physician designated to examine the 
veteran.  The examination report should 
include discussion of the veteran's 
documented medical history and assertions 
during the entire appeal period.  All 
appropriate tests and studies should be 
accomplished, to include psychological 
testing, if deemed warranted.  Findings 
from all tests and/or studies must be 
made available to the requesting 
psychiatrist prior to completion of his 
or her report. 

The examiner should clearly report all 
symptoms attributed to the service-
connected PTSD and should comment on the 
severity of the veteran's symptoms.  In 
addition, the examiner should offer an 
opinion concerning the veteran's 
occupational and social impairment due to 
his service-connected PTSD.  The examiner 
is requested to opine whether the 
veteran's   symptomatology due to his 
PTSD has worsened since the March 29, 
1996 effective date of service 
connection.  In doing so, the examiner is 
requested to discuss the findings in the 
VA examination reports and VA outpatient 
records from July 1996 to the present.

The physician should also render a multi-
axial diagnosis, including assignment of 
a GAF score, an explanation of what the 
score means, and an assessment of the 
severity of the veteran's PTSD.  The 
examiner should set forth all examination 
findings, together with the complete 
rationale for the comments and opinions 
expressed.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copy 
of any notice of the examination sent to 
the veteran by the pertinent VA medical 
facility

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 50 percent 
for PTSD.  The RO should consider the 
former and revised changes to the rating 
criteria for PTSD and document its 
consideration of whether "staged rating" 
pursuant to Fenderson (cited to above) is 
warranted.

7.  Unless the benefit sought on appeal 
is granted to the veteran's satisfaction, 
the RO must furnish to him an appropriate 
supplemental SOC that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


